DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 11/03/22.  Accordingly, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  8, 9, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (2012/0294401) previously cited,  in view of Lee et al (2015/0229467) previously cited, Srinivasan et al (2016/0080106) newly-cited and Unger (7,719,482) newly-cited.
-Regarding claim 8, Lin et al teaches an  electrical system (see figure 3A), comprising: 
a first device (HS) comprising first input/output terminals ((HS_TX)s of (HS))  configured to provide data signals (DATA1, DATA 2, DATA 3, DATA 4); 
transmission lines (201, 202, 203, 204) electrically connected to the first input/output terminals of the first device, at least one of the transmission lines having a transmission delay associated therewith that is different from one or more other transmission delays associated with one or more other transmission lines of the transmission lines (see [0008]); and 
a second device (CS) comprising:
 second input/output terminals (being input ports of (HS_TX)s of (CS))  electrically connected to the transmission lines, the second input/output terminals configured to receive skewed data signals via the transmission lines, the skewed data signals having skewed timing relative to the data signals; 
delay elements (DL1, DL2, DL3, DL4) electrically connected to the second input/output terminals, the delay elements configured to receive the skewed data signals and provide delayed data signals, delays associated with the delay elements electrically controllable responsive to control signals provided from a controller (350) to the delay elements; and 
control circuitry (comprising the controller) configured to provide the control signals  to the delay elements, the control signals selected to reduce skewed timing of the delayed data signals relative to the skewed timing of the skewed data signal, 
(see [0008, 0026, 0033, 0035] and claim 6).
Lin et al does not teach whether  the control signals of the delay elements are  respective delay codes, as claimed.
In analogous art, Lee et al teaches that a variable delay element can be implemented as a digitally controlled variable delay element (241a) controlled by a received delay code (Del_cotrl), (see figure 7 and [0084]).
For application, since Lin et al does not teach in detail on how each of the delay elements is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Lin et al, as taught by Lee et al, in such a way that each of the delay elements would be implemented with a digitally controlled variable delay element controlled by the respective control signal being a delay code, so that the delay elements would physically obtained, as required in the system.
In Lin et al in view of Lee et al, Lin et al teaches that the first device is a host device ((HS), figure 3A)  having a calibration mode (“calibration  mode”, [0028]) , during which the first input/output terminals comprises an input/output terminal ((HS_TX, 111), figure 3A) that provides a binary sequence (“00110011”, [0040])  as a data signal ((DATA1), figure 3A)  of the provided data signals onto a corresponding transmission line ((201), figure 3A)  of the transmission lines (see figure 3A), and the second device comprises a memory ((320), figure 3B) including a register (“REG1”, [0043]) for storing a calibration result corresponding to the binary sequence received at the second device, (see [0028, 0040, 0042, 0043]).
In comparison, Lin et al in view of Lee et al does not teach whether  the first device comprises a computing host, and whether the memory is configured to operate as a random access memory for the computing host, as claimed.
In analogous art, Srinivasan et al   teaches that such a binary sequence “00110011” can be generated by a computing device (“computer 100”, [0051]), (see [0051]).
Also, in analogous art, Unger teaches that a register can be implemented within a random access memory “dual port RAM” for storing and retrieving data  (see col. 2, lines 59-62).
For further application, since Lin et al in view of Lee et al does not teach in detail on how the binary sequence “00110011” is generated for the input/output terminal ((HS_TX, 111), figure 3A of Lin et al) and on how the memory ((320), figure 3B of Lin et al) is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Lin et al in view of Lee et al, as taught by Srinivasan et al  and Unger, in such a way that the first device would comprise a computing device (as taught by Srinivasan et al) to generate the binary sequence “00110011” for the input/output terminal ((HS_TX, 111), figure 3A of Lin et al) during the calibration mode and the memory ((320), figure 3B of Lin et al) would be  implemented with a random access memory (as taught by Unger), wherein the random access memory would comprise the register (“REG1”, [0043] of Lin et al) for storing a calibration result corresponding to the binary sequence generated from the computing device and received at the second device during the calibration mode, so that the implementation would become another embodiment, derived from teachings of Lin et al, Lee et al, Srinivasan et al  and Unger, for obtaining the binary sequence “00110011”, as required and expected in the first device during the calibration mode and obtaining the memory, as required and expected in the second device during the calibration mode, (the computing device considered here equivalent with the limitation “computing host” and hereafter called so, and the random access memory with the limitation “random access memory for the computing host”).
-Regarding claim 9, Lin et al in view of Lee et al teaches that the control circuitry is configured to select the control signal as the delay codes to reduce the skewed timing of the delayed data signals as compared to the skewed timing of the skewed data signals received by the delay elements (see (460) of figure 4, and [0033, 0041, 0051] of Lin et al).
-Regarding claim 11, Lin et al teaches that the data signals comprise data signals (DATA1, DATA 2, DATA 3, DATA 4) for a memory write operation (being an operation for loading the data signals into ((HS_TX)s of (CS))  (see figure 3B).
-Regarding claim 14, Lin et al teaches that the second device includes input buffers ((HS_TX)s of (CS)) electrically connected between the second input/output terminals and the delay elements (see figure 3A).
-Regarding claim 16, Lin et al in view of Lee et al teaches that the first device further includes pattern generation circuitry ((111, 112, 113, 114), figure 3A of Lin et al) configured to generate a pattern (“00110011”, [0038] of Lin et al) for the data signals (see [0038] of Lin et al); the second device further includes: pattern generation circuitry ((320), figure 3B of Lin et al) configured to generate the pattern for comparison signals (see figure 3B, and [0041] of Lin et al);  and comparator circuitry ((330), figure 3B of Lin et al) configured to compare the delayed data signals to the comparison signals; and the control circuitry is configured to calibrate the control signals (as the delay codes) (referred to “signal delay”, claim 6 of Lin et al ) responsive to comparisons performed by the comparator circuitry, (see figure 3B, and [0033, 0041] and claim 6 of Lin et al).
-Regarding claim 17, Lin et al in view of Lee et al teaches that the control circuitry is configured to calibrate the delay codes (referred to “signal delay”, claim 6 of Lin et al ) by applying different delay codes to the delay elements and selecting delay codes that correspond to correct comparisons between the delayed data signals and the comparison signals (see figure 3B, and [0033, 0041] and claim 6 of Lin et al).
Allowable Subject Matter
Claims 1-7 and 18-20 are allowed.
Claims 10, 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant's arguments filed on 11/03/22 have been fully considered.  As results, claims 1-7, 10, 12, 13, 15 and 18-20 are allowable.  However, claims 8, 9, 11, 14, 16 and 17, after  amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632